FINAL REJECTION
This is in response to Applicant amendments filed on 11/12/2020 amending Claims 13, 15, 18- 20, 23, and 25; and cancelling and 14, and 16-17. Claims 13, 15, and 18-27, are examined.


Claim Objections
Claim 23 L. 14-19 “wherein the compressor comprises: …. the engine based on compared results” should be removed as it is verbatim from L. 6-11.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

  Claims 13 and 23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claims 13 and 23, recites " the controller is configured to send a bias amount of the engine turbine clearance to the turbine active clearance control to bias open the engine turbine clearance, wherein the bias amount is an amount of the engine turbine clearance” while the disclosure as originally filed does not provide sufficient support to determine what “the bias amount of the engine turbine clearance” is. 

The disclosure merely recite “In one embodiment, when the controller 152 sends the bias amount to the HPTACC 145, the HPTACC 145 will add the bias amount to a bias instruction generated by the HPTACC 145 to control the engine turbine clearance 110, specifically the high pressure turbine clearance, hence when the bias amount is equal to zero, the HPTACC 145 may independently control the engine turbine clearance 110”, see [0018]

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.


Claims 13, 15, 18-27 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.

Regarding Claim 13: Claim 1 recites the limitation “a bias amount of the engine turbine clearance to the turbine active clearance control to bias open the engine turbine clearance, wherein the bias amount is an amount of the engine turbine clearance”. The meaning of the term 

Regarding Claims 15, 18-22: Claim 18-22 are rejected for being dependent on rejected Claim 13.

Regarding Claim 23: Claim 23 recites the limitation “a bias amount of the engine turbine clearance to the turbine active clearance control to bias open the engine turbine clearance, wherein the bias amount is an amount of the engine turbine clearance”. The meaning of the term “bias amount of the engine turbine clearance” is not clear, e.g. is it a signal commensurate with a clearance, an amount of heat extracted/added, e.g. bleed air, commensurate with a clearance increase/reduction, an offset clearance added to the actual base clearance (superimposed clearance), a clearance overwriting the actual base clearance, or any combination thereof. To further advance prosecution the above term is interpreted as, an offset clearance added to the actual base clearance (superimposed clearance) via bleed air.

Regarding Claims 24-27: Claim 24-27 are rejected for being dependent on rejected Claim 13.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe (US 2016/0326901).
Regarding Claim 23: Rowe discloses a digital engine control system (see annotated figure 901’) for controlling a turbine engine system (10; Fig. 1), comprising: an engine core speed reducing system (see annotated figure 901’) comprising: a processor (86; Fig. 3) configured to receive sensed engine parameters (sensed engine parameters sensed by sensors 88, e.g. NH and TGT) indicative of operation of the engine system (core speed NH and temperature TGT are indicative of operation of the engine system) and to determine a condition of the engine system based on the engine parameters (speed NH and temperature TGT corresponds to the conditions of engine), the processor comprising: a receiving module for receiving the sensed engine parameters (see arrow from 88 to 86 in Fig. 3 indicating that a receiving module in necessarily present since engine parameters data are received by the processor 86); a comparing module for comparing the sensed engine parameters with predetermined thresholds ( [0023], [0053], [0061-62], [0074], block 68, and  Figs. 4-6 wherein parameters values are compared to 

if the engine core speed is not larger than a predetermined higher second speed threshold, the bias amount of the engine turbine clearance is determined by a maximum bias clearance multiplied by a ratio of a difference between the engine core speed and the predetermined first speed threshold and a difference between the predetermined second speed threshold and the predetermined first speed threshold; and alternatively, if the engine core speed is larger than the predetermined second speed threshold, the bias amount is the maximum bias clearance”, it has been held that the broadest reasonable interpretation of a step in claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP21111.04 II).


Regarding Claim 24: Rowe discloses all the limitations of Claim 23, as stated above, and Rowe further discloses the engine parameters from the sensors comprise at least one of the engine core speed and an exhaust gas temperature (TGT and NH in Fig. 4).

Regarding Claim 25: Rowe discloses all the limitations of Claim 23, as stated above, and further discloses the controller is being configured control the engine turbine clearance by determining a bias amount to bias open the engine turbine clearance (see [0040], line 40 in Fig. 4, and annotated figure 901’ wherein the controller provides a signal commensurate with a degree of closing/opening of valve 90 for closing/opening the clearance, see annotated figure 901’).  

Regarding Claim 26: Rowe discloses all the limitations of Claim 25, as stated above, and  further discloses a turbine active clearance control system (title and [0068]); wherein the controller is further configured to generate a bias instruction (Fig. 3, see dashed lines between the controller and valve 90 that provides bias amount) that, when executed, causes the turbine active clearance control system to bias open the engine turbine clearance according to the bias amount (the controller provides a signal commensurate with a degree of closing/opening of valve 90 for closing/opening the clearance, see annotated figure 901’).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2016/0326901) in view of Davis (US 2016/0265380).


Regarding Claim 13: Rowe discloses an engine system (10; Fig. 1), comprising:  
at least one turbine (17; Fig. 2); sensors (88; Fig. 3) mounted on the engine system ; and 
 wherein: 5if the engine core speed is not larger than a predetermined higher second speed threshold, the bias amount of the engine turbine clearance is determined by a maximum bias clearance multiplied by a ratio of a difference between the engine core speed and the predetermined first speed threshold and a difference between the predetermined second speed threshold and the predetermined first speed threshold; and alternatively, if the engine core speed is larger than the predetermined second speed threshold, the bias amount is the maximum bias clearance.

Regarding the limitation(s) “wherein: if the engine core speed is not larger than a predetermined higher second speed threshold, the bias amount of the engine turbine clearance is determined by a maximum bias clearance multiplied by a ratio of a difference between the engine core speed and the predetermined first speed threshold and a difference between the predetermined second speed threshold and the predetermined first speed threshold; and alternatively, if the engine core speed is larger than the predetermined second speed threshold, the bias amount is the maximum bias clearance”, it has been held that the broadest reasonable interpretation of a step in a claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP21111.04 II).

Rowe does not explicitly recite that the engine control system is a full authority digital engine control system.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rowe in view of Davis to have digital engine control system being a full authority digital controller. Doing so would enable to use the computing power of the full authority digital controller that is used for other system than the clearance system as well as to place full authority over the operating parameters of the engine in the hands of single controller and avoid opposite operation.


    PNG
    media_image1.png
    1104
    816
    media_image1.png
    Greyscale




Regarding Claim 15: Rowe in view of Davis teaches all the limitations of Claim 13, and Rowe further discloses the engine parameters from the sensors comprise at least one of the engine core speed and an exhaust gas temperature (TGT and NH in Fig. 4).


Regarding Claim 18: Rowe in view of Davis teaches all the limitations of Claim 13, and Rowe further discloses when the exhaust gas temperature is less than a predetermined temperature threshold (annotated figure 901’ and [0055-59]) and the engine core speed is less than a predetermined first speed threshold (see annotated figure 901’ and [0055-59]), the engine is determined to be in a second condition (see delimitations between  temperature and speed threshold values in annotated figure 901’), and the bias amount of the engine turbine clearance is equal to zero (see annotated figure 901’ and [0055-59]); and alternatively, when the exhaust gas temperature is no less than a predetermined temperature threshold (see annotated figure 901’ and [0055-59]), the engine is determined to be in a third condition (see delimitations between  temperature and speed threshold values in annotated figure 901’ ), and the bias amount of the engine turbine clearance is equal to zero (see annotated figure 901’ and [0055-59]).

Regarding the functional language “ when the exhaust gas temperature […] equal to zero” It is noted that while features of an apparatus may be recited either structurally or functionally, Claim 18 is directed to an apparatus and must be distinguished from the prior art in 


Regarding Claim 19: Rowe in view of Davis teaches all the limitations of Claim 13, as stated above, and Rowe further discloses  a  predicted module for determining an engine core speed trend (see NH line in Fig. 4) according to historical engine core speed data (see time line in Fig. 4), wherein the judging module is configured to obtain the condition of the engine based on the engine core speed data ([0023], [0053], [0061-62], [0074], block 68, and  Figs. 5-6 wherein parameters parameter limits and values are used to determine the condition of the engine).


Regarding Claim 20: Rowe in view of Davis teaches all the limitations of Claim 19, as stated above, and Rowe further discloses wherein when the engine core speed trend is predicted to exceed a maximum speed threshold (see annotated figure 901’ and [0055-59]), the engine is determined to be in a fourth condition (see delimitations between  temperature and speed threshold values in annotated figure 901’), and the controller is configured to control the turbine 

Regarding the functional language “ when the engine core speed trend […] a fourth condition” It is noted that while features of an apparatus may be recited either structurally or functionally, Claim 20 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The recitations of Claim 20 attempt to define the invention by what it does rather than what it is. Rowe in view of Davis teaches all of the claim elements of current invention and is capable of performing the recited functions.

Regarding Claim 21: Rowe in view of Davis teaches all the limitations of Claim 13, and Rowe further discloses wherein the at least one turbine is a high pressure turbine (“High pressure turbine 17”; see [0036]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Arnold (US 2018/0223684).

Regarding Claim 27: Rowe discloses all the limitations of Claim 25, and Rowe further discloses wherein the controller is further configured to: communicate the bias amount (see dashed lines from the controller to the valve 90); to bias open the engine turbine clearance (see 
However, Arnold teaches an engine system (20; Fig.1) similar as Rowe in view of Davis, with an active clearance control (see title) with a controller (EEC [0030]) to provide a bias amount (amount provided by valve 140; [0030]), wherein the control is in response of receiving a manual control (see [0038]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis to have the control is in response of receiving a manual control, as taught by Arnold. Doing so would enable to have manual/human intervention/verification and avoid problem/error that may happen in a purely digital control system.



Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Davis and further in view of Arnold (US 2018/0223684).

Regarding Claim 22:  Rowe in view of Davis teaches all the limitations of Claim 20, as stated above, wherein the controller is configured to control the turbine active clearance control  at idle to maximumly bias open the engine turbine clearance (see annotated figure 901’), but is silent regarding receiving of a manual command.
However, Arnold teaches an engine system (20; Fig.1) similar as Rowe in view of Davis, with an active clearance control (see title) with a controller (EEC [0030]) to provide a bias 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rowe in view of Davis to have the control being based on a manual command, as taught by Arnold. Doing so would enable to have manual/human intervention/verification and avoid problem/error that may happen in a purely digital control system.





Response to Arguments
Applicant’s arguments filed 11/12/2020 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection, as well as for the following reasons:
Applicant representative argues that Rowe fails to disclose the limitation of independent claims 13 and 26.
Notably, Applicant representative asserts that the claimed “bias amount of the engine turbine clearance” should be interpreted as line 40, i.e. actual clearance, in Fig. 4, and not 42, i.e. opening closing of bleed valve.
However, Such an interpretation is in contradiction with the specification wherein the bias amount of the turbine clearance appears to be an offset clearance added to the actual base clearance (superimposed clearance), and not the actual clearance, e.g., see [0018] and table I, 
Further, Applicant representative argues that Rowe fails to disclose the “if the engine core speed is not larger than a predetermined higher second speed threshold, the bias amount of the engine turbine clearance is determined by a maximum bias clearance multiplied by a ratio of a difference between the engine core speed and the predetermined first speed threshold and a difference between the predetermined second speed threshold and the predetermined first speed threshold”.
 However, as articulated in the Office Action such limitation is a contingent limitation and it has been held that the broadest reasonable interpretation of a step in claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP21111.04 II).
Examiner note
In order to advance prosecution Applicant is encourage to amend the claims to clarify the term “bias amount of the engine turbine clearance” and how such control is performed, notably if the speed control overwrite the base clearance control to impose that the actual clearance increase linearly with the engine speed. 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./Examiner, Art Unit 3741     

/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741